Citation Nr: 9905890	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for colon cancer as a 
residual of exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer as a 
residual of exposure to ionizing radiation and on a basis 
other than such exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active service from July 1954 to June 1956.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1995 rating determination by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In February 1997, the Board remanded the 
case to the RO for further development.  The case has 
recently been returned to the Board for appellate 
consideration.

The Board upon review of the record concludes that the 
veteran has reasonably raised the issue of entitlement to 
service connection for actinic keratosis on a direct basis 
that has not, as yet, been adjudicated.  A claimant is not 
required to articulate specifically or with precision the 
statutory or regulatory provisions supporting entitlement.  
Akles v. Derwinski, 1 Vet. App. 118 (1991).  This matter is 
referred to the RO for further action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for colon 
cancer is not supported by cognizable evidence showing the 
claim is plausible or capable of substantiation as the record 
does not contain competent evidence to establish a nexus 
between the development of the veteran's colon cancer and 
military service and the level of his exposure to ionizing 
radiation in service.

2.  The claim of entitlement to service connection for skin 
cancer is not supported by cognizable evidence showing the 
claim is plausible or capable of substantiation as the record 
does not contain competent evidence to establish a nexus 
between the development of the claimed skin cancer and 
military service or the level of his exposure to ionizing 
radiation in service.

3.  The veteran's participation in the Operation TEAPOT 
series of atmospheric nuclear tests has been confirmed and 
the service department estimated the doses from his exposure 
to ionizing radiation was 0 rem external neutron, 0.17 rem 
external gamma (upper bound 0.2 rem), internal committed dose 
equivalent less than 0.15 rem.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for colon 
cancer as a residual of exposure to ionizing radiation is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for skin 
cancer on a direct basis and as a residual of exposure to 
ionizing radiation is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are not available and 
based upon information provided by the National Personnel 
Records Center in response to RO inquiries in 1989 and 1997, 
the records are presumed to have been destroyed in the 1973 
fire at the Center.

The Defense Special Weapons Agency (DSWA, formerly the Defense 
Nuclear Agency (DNA)) has verified the veteran's presence at 
the Operation TEAPOT series of atmospheric nuclear tests 
conducted during 1955.  The veteran's written recollection of 
his duties at the test site and the number of detonations he 
witnessed assisted in the preparation of a reconstructed dose 
estimate provided by DSWA.  


It is estimated that the veteran's exposure was 0 rem external 
neutron, 0.17 rem external gamma (upper bound 0.2 rem), 
internal committed dose equivalent less than 0.15 rem to the 
upper and lower large intestine.  The DWSA in 1997 provided an 
explanation of the methodology relied upon to prepare the 
reconstructed dose estimate for the veteran it had provided in 
1995.  Enclosed was a copy of Review of the Methods Use to 
Assign Radiation Doses to Service Personnel at Nuclear Weapons 
Tests, (1985) and 32 C.F.R. § 218 as published in 50 Fed. Reg. 
42520-42525, October 21, 1985. 

The record shows that the veteran in late 1993 filed his 
initial claim for service connection of skin cancer and 
partial colon removal as residuals of radiation exposure.  
The record at the time reflects that he did not mention 
either colon cancer or skin cancer in a VA benefit 
application he filed in 1986 and neither disorder is 
mentioned in medical records provided earlier in the 1980's 
in connection with a claim for disability benefits he filed 
with the Social Security Administration (SSA).  A VA 
examination in 1989 mentions "skin lesions" having been 
removed but contains no further elaboration or diagnosis.  On 
a subsequent examination in January 1992 tattoos of both arms 
were noted in reference to the skin.  There is no mention of 
colon cancer. 

In January 1994 correspondence to the RO the veteran reported 
VA treatment for skin cancer since 1990 and for colon cancer 
since 1991.  In February 1994 he recalled having been 
initially treated for skin cancer in 1956 during service in 
Germany when they "froze growth" and they "came off in 
scab form".  He stated that after service he just "lived 
with them (the cancers)" as he could not afford a doctor and 
they were not painful.

VA medical records were received that report in late 1989 a 
two-year history of actinic keratosis and in early 1990 
multiple actinic sites are noted.  The veteran was 
hospitalized with adenocarcinoma of the colon in February 
1992.  

An outpatient treatment record dated in February 1992 
indicates excision of right shoulder basal cell carcinoma, 
and subsequently on several occasions from mid 1993 to early 
1994 multiple actinic keratoses are reported.  It was also 
reported in August 1993 that basal cell carcinoma was to be 
ruled out.  

The VA medical records show that on a "Radiation Exam" in 
June 1994, the veteran complained of skin cancer with 
numerous scaly lesions of the arms, head, chest, back and 
legs since 1955 and reported numerous excisions of skin 
lesions since 1968.  It was noted that a benign growth had 
been removed from the right shoulder in 1991 and that several 
lesions were currently present.  The diagnostic assessment 
was actinic keratosis and xerosis.  Actinic keratosis is 
reported in other outpatient treatment records dated in 1994 
and 1995.  

The RO in April 1995 referred the case to the VA C&P Service 
Director (designee of VA Under Secretary for Benefits) who 
then forwarded the claim to the VA Under Secretary for Health 
for review with a memorandum noting the dose estimate for the 
veteran, the diagnosis of colon cancer in 1992, and the 
veteran's age at exposure.  A May 1995 opinion of the 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards (a physician designee of the VA Under 
Secretary for Health) found it unlikely that the veteran's 
colon cancer could be attributed to exposure to ionizing 
radiation in service.  The opinion relied upon CIRRPC Science 
Panel Report Number 6, 1988 and Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BIER V) 1990 as it related 
to the veteran's age and dose estimate.  The VA C&P Service 
Director in June 1995 after review of the record and the 
medical opinion opined that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure.

As a result of the Board remand, the RO in March 1998 
referred the case to the VA C&P Service Director who then 
forwarded the claim to the VA Under Secretary for Health for 
review with a memorandum noting the reported skin cancer 37 
years after exposure at age 21, the veteran's claim of skin 
cancer in service and the previously reported dose 
information.  

A June 1998 opinion of the Chief Public Health and 
Environmental Hazards Officer (a physician designee of the VA 
Under Secretary for Health) found it unlikely that the 
veteran's basal cell skin cancer could be attributed to 
exposure to ionizing radiation in service.  The opinion 
mentioned that CIRRPC Science Panel Report Number 6, 1988 did 
not provide screening doses for skin cancer and reported 
pertinent information from Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BIER V) 1990 as it related to 
the veteran's estimated dose of ionizing radiation.  The VA 
C&P Service Director in July 1998 after review of the record 
and the medical opinion opined that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).




Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).





In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, No. 
96-208 (U.S. Vet. App. Feb. 1, 1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection for colon cancer 
and skin cancer are not well grounded and must be denied.  
The Board must apply the current legal standard discussed 
below for such determinations in claims brought under 
38 C.F.R. § 3.311 such as the appellant's.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  
Regarding the appellant's claim, after review of the 
development of the claim under 38 C.F.R. § 3.311 in light of 
the recent en banc decision in Hilkert, it is the opinion of 
the Board that the RO has substantially completed the 
development asked for by the Board in order to comply with 
the remand and in so doing has satisfied the requirements of 
Stegall.  

In remanding the case the Board sought to more fully develop 
the claim of service connection for skin cancer and advise 
the veteran of the § 3.311(a)(3)(ii) criteria in light of his 
expressed disagreement with the dose estimate provided by the 
Department of Defense agency.  Through the Board remand in 
1997, and thereafter in correspondence from the RO, the 
appellant was advised of the type of evidence needed to 
support the claim of an inaccurate dose estimate.  None has 
been submitted with respect to the claim and neither he nor 
his representative have indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim based on ionizing radiation 
exposure.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

There was no response to the supplemental statement of the 
case provided to the appellant in January 1999 that discussed 
the development under § 3.311 completed as a result of the 
Board's February 1997 remand.  The Board must also observe 
that the DSWA in 1997 provided a detailed explanation as to 
the dose reconstruction methodology that the veteran had 
disputed, but has offered no alternative dose estimate.  It 
appears that the RO developed the claim conscientiously and 
sought to obtain information from various sources that would 
be helpful.

Although VA is on notice of the existence of SSA records, no 
relevance to the service connection issues under 
consideration has been asserted to warrant expenditure of 
additional adjudication resources.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 that is manifested within the applicable period, 
claimed nexus to in service exposure to ionizing radiation, 
and a positive dose estimate.  If these factors are present 
there is the obligation to go forward with other development 
under 38 C.F.R. § 3.311, but that obligation does not 
necessarily establish a well grounded claim at that point.

The veteran through his confirmed participation in the 
Operation TEAPOT series of atmospheric nuclear tests, and 
satisfying other factors including a positive dose estimate 
meets essential criteria.  However, the elements are 
cumulative rather than independent and even if all are 
present, it does not compel a conclusion that the claim is 
well grounded.  See Wandel and Hilkert, supra slip op. at 9.  
Colon cancer and skin cancer are listed among the radiogenic 
diseases found under § 3.311(b)(2)(i-xxiv), as amended 
effective September 24, 1998, 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998).  

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claims not well grounded.  

Under § 3.311(e) (1998), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, slip op. at 8, the Court held, in essence, that 
the paragraph (e) (§ 3.311(e)) factors must be considered in 
adjudicating a § 3.311 case but that each of the factors need 
not be discussed or explicitly referred to in writing for the 
regulation to function logically.  Thus, the Board may rely 
upon the VA C&P Service Director (designee of VA Under 
Secretary for Benefits) responses that followed VA medical 
opinions in May 1995 and June 1998 that relied on published 
scientific or medical evidence and discussed the § 3.311(e) 
factors dispositive of the claims based on ionizing radiation 
exposure.

Regarding the claim for colon cancer, the Board must point 
out that the sole basis for service connection relies upon 
the liberal provisions for claims based upon ionizing 
radiation exposure, as it is not contended otherwise.  Colon 
cancer was initially reported in 1992.  The opinion of the 
physician designee of the VA Under Secretary for Health, and 
the VA C&P Service Director appear to meet the Hilkert 
standard.  There is no dispute about certain facts, the colon 
cancer was initially reported more than 35 years after the 
exposure to ionizing radiation in service (Operation TEAPOT, 
February 18, 1955 through June 10, 1955, 38 C.F.R. 
§ 3.309(d)(3)(v)(K)).

The VA medical opinion in 1995 discussed each of the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of the medical opinion that 
found it was unlikely the veteran's colon cancer could be 
attributed to exposure to ionizing radiation in service.  The 
VA C&P Service Director concurred with the conclusion reached 
and in so doing relied on probative evidence that considered 
the relevant factors and emphasized those dispositive of the 
claim based upon exposure to ionizing radiation.  

The Board must observe that VA medical opinion in 1998 
discussed the dispositive factors listed in § 3.311(e) in 
light of pertinent information regarding the veteran's 
exposure and the claimed skin cancer in the formulation of 
the medical opinion that found it was unlikely the veteran's 
skin cancer could be attributed to exposure to ionizing 
radiation in service.  The VA C&P Service Director concurred 
with the conclusion reached and in so doing relied on 
probative evidence that considered the relevant factors and 
emphasized those dispositive of the claim based upon exposure 
to ionizing radiation.  Although the veteran had asserted 
skin cancer had been present in service, the Board must 
observe that if that were to be conceded, consideration would 
not be available under 38 C.F.R. § 3.311 as the disorder 
would have been manifested sooner than five years after 
exposure.  § 3.311(b)(5)(iv).  In fact, the record viewed 
objectively does not appear to confirm skin cancer.  However, 
the opinion regarding a radiation basis for skin cancer is 
valid for an assumed disorder.

The veteran's claim of skin cancer was the basis for the 
remand development seeking additional service records and 
other treatment reports.   Unfortunately as noted previously 
in this decision, no service medical records have been found.  
In remanding the case, the Board had VA treatment records 
that mentioned basal cell carcinoma and it was presumed the 
veteran did have the disorder at the time, although it was 
not reported as confirmed in other records on file.  VA 
records obtained as a result of the remand development 
included an examination in 1994 that should have alerted the 
RO to the likely probability that skin cancer, though 
suspected and believed by the veteran to exist, had not been 
confirmed.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit, supra.  Since the claims turn on medical evidence 
and no competent evidence has been presented favorable to the 
claim from the standpoint of a medical diagnosis of skin 
cancer in service or currently, or linking colon cancer to 
exposure to ionizing radiation many years previously, the 
claims for service connection for skin cancer and colon 
cancer due to ionizing radiation exposure or skin cancer on a 
basis other than such exposure must be denied.  

The record developed included a substantial amount of 
probative medical evidence of which the veteran was advised.  
None of these records offer any support of the claim for 
service connection for colon cancer due to radiation exposure 
on the basis of residual radiation he may have received 
during Operation TEAPOT.  The Board cannot overlook the 
information that includes medical records after the mention 
of basal cell carcinoma in 1992 that do not include any 
mention of the disorder currently or by history.

The RO accorded the appellant greater consideration than his 
claims in fact warranted under the circumstances to the 
extent that the claims were considered on the merits.  
Neither should have been accorded consideration on the merits 
in view of the evidence.  Therefore, the Board in denying the 
claims as not well grounded has not prejudiced the veteran.

As the veteran has not submitted well grounded claims of 
entitlement to service connection for colon cancer as 
secondary to radiation exposure and skin cancer as secondary 
to radiation exposure and on a basis other than such 
exposure, the doctrine of reasonable doubt is not applicable 
to his case.


ORDER

The veteran not having submitted a well grounded claim for 
service connection for colon cancer as a residual of exposure 
to ionizing radiation, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for skin cancer as a 
residual of exposure to ionizing radiation and on a basis 
other than such exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

